Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 1 of 8 PageID #: 19781




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,

              Plaintiff,
                                              Case No. 2:19-cv-00092-JRG-RSP
   v.
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,                                  LEAD CASE

              Defendant.


   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,                 CONSOLIDATED CASES

              Defendants.


        PLAINTIFF TEAM WORLDWIDE CORPORATION’S RESPONSE TO
   DEFENDANTS’ OBJECTIONS TO THE REPORT & RECOMMENDATION (DKT. 437)
Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 2 of 8 PageID #: 19782




            Pursuant to Local Rule CV-72(b), Plaintiff Team Worldwide Corporation (“TWW”)

   hereby responds to Defendants’ Objections (Dkt. 444)(“Obj.”) to Magistrate Judge Payne’s Report

   and Recommendation (Dkt. 437)(“R&R”) recommending denial of Defendants’ Motion for Partial

   Summary Judgment on Res Judicata (Dkt. 126). Contrary to Defendants’ objections, the R&R is

   based on a correct application of the law and facts and should be adopted. Defendants’ objections

   fail to raise any new law or show any legal error in the R&R.

            In the Wal-Mart case, TWW brought claims against Wal-Mart. The Wal-Mart Intervenors 1

   intervened only to defend claims against Wal-Mart. The Intervenors asked for and received what

   they wanted – intervention by manufacturers and resolution limited to TWW’s claims against Wal-

   Mart. The R&R correctly found that “the [Wal-Mart] Intervenors very clearly made a strategic

   decision in the Wal-Mart Case to limit their participation to defending and supporting Wal-Mart

   and its conduct.” R&R at 6. This shielded the Intervenors from liability and damages outside of

   Wal-Mart’s infringement.

            In this case, TWW brought claims against different retailer-defendants (“Defendants”).

   The Intervenors are not parties to this case. The R&R correctly found that the retailer-defendants

   failed to establish privity with the Intervenors for the purpose of res judicata. See R&R at 6. The

   Defendants now repeat their unsuccessful arguments from the motion briefing in the Objection.

   Ultimately, Defendants did not meet their burden for summary judgment purposes on res judicata.

            A.      Limited Intervention Does Exist. Defendants are incorrect that “as a matter of

   law, there is no such thing as ‘limited intervention.’” Obj. at 1. The Court has the right to limit an

   intervention or impose conditions upon the intervenor, even one of right under Rule 24(a)(2). See

   Trbovich v. UMW, 404 U.S. 528, 539 (1972)(remanding a denial of intervention under Rule



   1
       Bestway, Coleman, and Intex (“Intervenors” or “Wal-Mart Intervenors”). Dkt. 142 at 1, n.2.
                                                     1
Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 3 of 8 PageID #: 19783




   24(a)(2) with the direction to “allow limited intervention.”); see also Miniex v. Hous. Auth., No.

   4:17-0624, 2019 U.S. Dist. LEXIS 94062, at *7 (S.D. Tex. June 5, 2019)(allowing intervention as

   a matter of right under Rule 24(a)(2), but stating “[h]owever, this grant of intervention is

   limited.”); see also Bibles v. City of Irving, No. 3:08-CV-1795-M, 2009 U.S. Dist. LEXIS 67462,

   at *15 (N.D. Tex. July 28, 2009)(“[T]he district court may impose reasonable conditions on a party

   who intervenes as of right. These conditions may include limiting the intervenor's participation in

   discovery or limiting the intervenor’s participation to a single issue.”).

          Contrary to Defendants’ objections, at least because of the limited intervention by the

   Intervenors in the case against Wal-Mart, TWW could not have brought the current claims

   involving other retailers in that case. Even if TWW could have done so, it was not required to

   bring claims against the Intervenors under the penalty of res judicata. See Dkt. 142 at 5-11; Dkt.

   152 at 1-3. 2,3 Defendants ignore the body of case law that states that an intervenor cannot force a

   change in the scope of a case. See Dkt. 142 at 7. Thus, the Intervenors were not “vulnerable to

   complete adjudication” of (a) TWW’s current claims involving other retailers or (b) new claims

   against the Intervenors, in the case that was against only Wal-Mart. See Obj at 2. The R&R

   correctly found that “the [Wal-Mart] Intervenors very clearly made a strategic decision in the Wal-

   Mart Case to limit their participation to defending and supporting Wal-Mart and its conduct.” R&R

   at 6. This shielded the Intervenors from liability and damages outside of Wal-Mart’s infringement.


   2
     Fractus, S.A. v. AT&T Mobility LLC, 2018 WL 325369 (E.D. Tex. July 19, 2019) is not applicable
   because here, the Walmart Intervenors limited their intervention from the start, and the Court
   granted and upheld their request. See Dkt. 142 at 10, and infra at 3. Fairness dictates that
   Defendants should not now be permitted to use Intervenors’ ability to limit their liability to game
   the court system and prejudice TWW.
   3
     ASARCO, LLC v. Montana Res, Inc., 858 F.3d 949, (5th Cir. 2017), also fails to support
   Defendants’ point because the Court did not analyze privity, and it did not deal with intervention
   in an earlier case. ASARCO does not address the points central to the issues in this case. Moreover,
   the Court upheld the District Court’s denial of a motion for summary judgment on res judicata.

                                                     2
Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 4 of 8 PageID #: 19784




   Defendants now ignore the strategy and structure put into place by the Intervenors themselves.

   Whether claims could have been brought is only one element of res judicata, and cannot be viewed

   in a vacuum, as Defendants are attempting to persuade the Court to do. 4

          Defendants raise no new arguments pointing to a place in the record where the Intervenors

   enlarged the scope of the Wal-Mart case. Instead, this limited scope was upheld and applied

   multiple times throughout the Wal-Mart case, including, for example, the following: (1) Wal-Mart

   Intervenors were denied their motions to sever and transfer (Dkt. 142-3 at 15), (2) they were limited

   to joint invalidity contentions with Wal-Mart (Dkt. 142-9 at 14), (3) they did not dispute TWW’s

   claim that Wal-Mart ultimately controlled the litigation (compare Dkt. 142 at 13 to generally Dkt.

   148), and (4) they willingly agreed to a

                             (Dkt. 142-10 at 4).

          Moreover, as the R&R correctly acknowledges,



                                 See R&R at 6-7. The Intervenors voluntarily agreed

                                                               . Defendants cannot now undo that

   agreement. 5




   4
     RPD Holdings, L.L.C. v. Tech Pharm. Servs. (In re Provider Meds, L.L.C.), 907 F.3d 845, 855
   (5th Cir. 2018) largely deals with the terms of a license agreement and the facts are not on point
   with this case. Adaptix, Inc. v. AT&T Mobility LLC, No. 6:12-CV-17, 2015 U.S. Dist. LEXIS
   197486, at *6 (E.D. Tex. May 12, 2015) is also not applicable here. This is not a case of repeated
   suits against the same retailer. See Dkt. 152 at 2.
   5
     Unlike Maz Encryption Techs., LLC v. Blackberry Ltd., 347 F. Supp.3d 283, 288 (N.D. Tex.
   2018) and Pactiv Corp. v. Dow Chem. Co., 449 F.3d 1227, 1232 (Fed. Cir. 2006), here, the
   Walmart Intervenors’ Answers and statements to the Court were express, direct, and clear in their
   terms and effect. They were not implicit, nor did they rely on statements mostly or entirely made
   only in settlement discussions (as in the Maz case). See Dkt. 142 at 14-15; see also Dkt. 152 at 3.

                                                    3
Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 5 of 8 PageID #: 19785




          B.      Defendants Failed to Show Privity for the Purpose of Res Judicata. Judge

   Payne correctly assessed privity for the purposes of res judicata. Defendants failed to meet their

   requirements under the Fifth Circuit law, which the R&R plainly relied on as it is cited at least

   twice. R&R at 3 and 4. It is Defendants who ignore the legal standard for the Fifth Circuit and

   continue to rely on a simplified notion that a contractual indemnification agreement is sufficient

   to establish privity for the purposes of res judicata. See Obj. at 2 n.1. But Defendants failed to

   present those indemnification agreements or cite any specific provision or language that would

   establish the necessary privity. 6 Defendants did not provide the evidence they now criticize Judge

   Payne for not considering.

          The R&R does not rely on “an inaccurate description of the Intervenor’s participation in

   the Wal-Mart litigation.” Obj. 4. 7 As discussed above, the Intervenors’ participation in the Wal-

   Mart case did not enlarge the scope of the Wal-Mart case beyond Wal-Mart’s infringement.

          Regarding the hearing in the Wal-Mart Case (see R&R at 5-6; Obj. at 4), Defendants claim

   that Judge Gilstrap never ruled on whether the Intervenors were following a first path of “limited



   6
     Defendants also failed to provide other material evidence in support of their position, as
   referenced in TWW’s Opposition (Dkt. 142). For example, Defendants did not dispute the fact that
   that Walmart was the final decision-maker in the litigation (see id. at 13), they did not show that
   the Walmart Intervenors had any property rights to convey to Defendants (id.,) or that the Walmart
   Intervenors adequately represented Defendants’ interests in the Walmart case (id.). Moreover,
   Defendants have not even identified specifically how the time period for an “overlapping products”
   would be counted (id. at 11-12; see also Dkt 152 at 3).
   7
     Defendants state that the Walmart Intervenors “serv[ed] separate invalidity contentions” (Obj. at
   4,) but this is misleading because the Court ordered joint contentions with Walmart – they only
   served a separate copy. See Dkt. 142 at 9-10; see also Dkt. 152 at 1, n. 1. Defendants also state
   that the Walmart Intervenors “were separately served infringement contentions by TWW,” (Obj.
   at 4,) but this is misleading because TWW simply served a separate copy of TWW’s contentions
   against Walmart on them. See Dkt. 142 at 9-10; see also Dkt. 152 at 1, n. 1. Defendants also state
   that it is “undisputed” that the Walmart Intervenors were “parties to the dismissal with prejudice…
                                                  ,” (Obj. at 4-5) which is misleading as noted in the
   briefing and for the reasons stated herein. See Dkt. 142 at 3.
                                                   4
Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 6 of 8 PageID #: 19786




   intervention” or a second path of “expanded intervention” by stepping out from behind Wal-Mart.

   Obj. at 4. However, the Court does appear to have ruled on this issue when it limited the Wal-Mart

   Intervenors to “joint” invalidity contentions with Wal-Mart, consistent with limited intervention.

   Dkt. 142-9 at 14. Further, Defendants point to no event or place in the record where the Wal-Mart

   Intervenors ever did affirmatively step out from behind Wal-Mart. In response to Judge Gilstrap’s

   statement that the Intervenors had limited the scope of the case in their Answers, (Dkt. 142-8 at

   43:24-44:10; see also id. at 46:9-14), Counsel speaking on behalf of Wal-Mart and the Intervenors 8

   responded, “Yes. And that is how we answered.” Id. at 44:11 9. Therefore, Defendants fail to

   present any evidence that “demonstrates that the [Wal-Mart] Intervenors elected the second path.”

   Obj. at 4.

             Even as Defendants continue to claim broad sweeping privity sufficient for res judicata,

   Defendants refuse to give up any non-infringement or invalidity arguments in this case. Defendants

   attempt to use privity as both a sword (asserting privity for res judicata) and shield (asserting no

   privity for claim construction, non-infringement, and invalidity). Indeed, Defendants continue to

   dispute infringement for certain accused products previously admitted to infringe by Wal-Mart

   and Intervenors. See generally Dkt. 248. The R&R rightly limited Defendants’ gamesmanship in

   this case.

             C.     Conclusion. For the above reasons, as well as those raised in TWW’s briefing,

   TWW respectfully requests that the Court adopt the R&R and deny Defendants’ Motion for Partial

   Summary Judgment on Res Judicata.


   8
       Id. at 4:10-11 (“Trevor Carter on behalf of the Defendants and Intervenors”).
   9
     It appears that at the time of this hearing there was a misunderstanding on the part of Defendants
   about whether TWW’s infringement contentions were limited to products sold by Walmart, or
   additional products sold by other retailers. Counsel for TWW clarified on the record that the
   infringement contentions were limited to products sold by Walmart. Id. at 49:6-10.

                                                     5
Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 7 of 8 PageID #: 19787




                                         Respectfully Submitted,
   Date: June 14, 2021                      /s/ Korula T. Cherian
                                            Korula T. Cherian
                                            Robert Harkins
                                            RuyakCherian LLP
                                            1936 University Ave., Suite 350
                                            Berkeley, CA 94702
                                            Telephone: (510) 944-0190
                                            sunnyc@ruyakcherian.com
                                            bobh@ruyakcherian.com

                                            Robert F. Ruyak
                                            Corrine Saylor Davis
                                            J. Michael Woods
                                            Jane Inkyung Shin
                                            RuyakCherian LLP
                                            1901 L St. NW, Suite 700
                                            Washington, DC 20036
                                            Telephone: (202) 838-1560
                                            corrinesd@ruyakcherian.com
                                            michaelw@ruyakcherian.com
                                            janes@ruyakcherian.com

                                            Elizabeth L. DeRieux
                                            State Bar No. 05770585
                                            Capshaw DeRieux, LLP
                                            114 E. Commerce Ave.
                                            Gladewater, TX 75647
                                            Telephone: (903) 845-5770
                                            ederieux@capshawlaw.com

                                            Mark Mann
                                            Blake Thompson
                                            Mann | Tindel | Thompson
                                            300 West Main
                                            Henderson, TX 75652
                                            Office 903-657-8540
                                            mark@themannfirm.com
                                            blake@themannfirm.com


                                        6
Case 2:19-cv-00092-JRG-RSP Document 462 Filed 06/17/21 Page 8 of 8 PageID #: 19788




                                                       Counsel for Plaintiff Team Worldwide
                                                       Corporation




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 14, 2021 I electronically filed the foregoing with the Clerk

   of the Court using the CM/ECF filing system, which will automatically notify all registered

   counsel of record.

                                                                /s/ Robert Harkins



                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          I hereby certify that the foregoing document is being filed under seal pursuant to the

   Protective Order entered in this matter.

                                                                /s/ Robert Harkins




                                                   7
